DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 6/22/2021. Claims 1 through 20 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see page 8 of 13, filed 6/22/2021, with respect to claim objections of claims 6, 10, and 11 and drawing objections have been fully considered and are persuasive.  The claim objections and drawing objections have been withdrawn. 

Response to Arguments
Applicant’s arguments, see page 9 of 13, filed 6/22/2021, with respect to 112(b) rejections of claims 1, 11, 14, 19, 20 and all respective dependent claims have been fully considered and are persuasive.  The 112(b) rejections of claims 1-20 have been withdrawn. 
Applicant's arguments filed 6/22/2021 regarding claim interpretation under 112(f) have been fully considered but they are not persuasive. The Examiner will continue to interpret “vehicle control module”, “restraint control module”, and “positioning device” under 112(f), under the guidance of the 3-prong analysis which will again be detailed to demonstrate why it fulfills all 3 prongs.  The generic placeholders (“vehicle control module”, “restraint control module”, and “positioning device”) are modified by functional language (at least “configured…”, “senses…”, “sends…”, and “determines…”).  .
Applicant’s arguments, see page 10/13, filed 6/22/2021, with respect to the rejection(s) of claim 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a Lota in view of Yogo with respect to the amended claim limitations.  A detailed rejection follows below.
Applicant’s arguments, see page 11/13, filed 6/22/2021, with respect to the rejection(s) of claim 15 under 102(a)(1) regarding a confirmation of the selected seat configuration and controlling seats by voice have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a Lota in view of Penilla with respect to the amended claim limitations.  A detailed rejection follows below.
Applicant’s arguments, see pages 11/13 and 12/13, filed 6/22/2021, with respect to the rejection(s) of claim 8 regarding a confirmation of the selected seat configuration have been fully considered but they are not persuasive.  Upon reviewing the argument and prior art, additional citations have been made with respect to col 49 lines 56-65, col 50 lines 23-29, col 12 lines 36-48, and col 37 lines 27-37 which teach a speaker configured to present predefined seating configuration options and verify the user’s selection after it has been made.  A detailed rejection follows below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: characters 80 and 110 in amended Fig 1, character 228 in amended Fig 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 227 in amended Fig 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
the vehicle control module controls a seating position adjustment... (claim 1 )
the vehicle control module is configured to adjust... (claim 2)
the restraint control module senses... (claim 3)
the restraint control module sends the start signal... (claim 4)
the restraint control module sends a stop signal... (claim 5)
a positioning device configured to move... (claim 6)
a vehicle control module...configured to adjust... (claim 8)
the vehicle control module is configured to perform... (claim 13)
a restraint control module configured to sense... (claim 14)
a vehicle control module...configured to adjust... (claim 15)
the restraint control module senses... (claim 15)
the restraint control module...sends a corresponding signal... (claim 15)
the vehicle control module determines... (claim 18)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
“The vehicle control module may be configured as an electronic control unit...” [0024]
“The vehicle control module may include a processor, other control circuitry, and a memory. Stored in the memory and executable by the processor are instructions. The
memory may store various instructions relating to various functions. The instructions
may include at least one instruction for adjusting the seating position of each of the
seating assemblies. The memory may also store various seating configuration options
that an occupant may select through the user-interface.” [0029]
“The restraint control module may be configured as an electronic control unit positioned within the seating assemblies...” [0025]
“...the positioning device may include an electric motor. The electric motor of the
positioning device may operate to move the seat frame of the seating assemblies. The
vehicle control module may send a fold signal or an unfold signal to the respective
positioning device to move the desired seating assembly...” [0024]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lota (US-2018/011511; already of record) in view of Yogo (US-2018/0178681).
Regarding claim 1, Lota teaches a vehicle (Fig. 2), comprising: 
a vehicle control module (see at least [0026] lines 1-7);
a restraint control module operably coupled to the vehicle control module (see at least [0026] lines 1-7);
a seating assembly operable between a folded position and an unfolded position wherein the restraint control module is coupled to the seating assembly (see at least [0039] lines 1-5 and 12-14 as well as Fig 1 reference numbers 102 and 124 connected by way of communication path 104) and configured to sense a presence of an object on a seat base when the seating assembly is in the unfolded position (see at least [0034] lines 18-21) and … 
a user-interface including a microphone (see at least [0031] lines 6-14), wherein the microphone receives a user command to adjust a seating position of the seating assembly and sends a request signal to the vehicle control module (see at least [0031] lines 20-24), and wherein the vehicle control module controls a seating position adjustment based on the request signal from the microphone and a start signal from the restraint control module (see at least [0031], [0039], [0040], and [0052] which describes tactile input hardware, such as a microphone, in communication with a processor which directs an actuator to adjust seats).
However, Lota does not disclose …the presence of an object on… a seatback when the seating assembly is in the folded position; and…
Yogo, in the same field of endeavor, teaches …the presence of an object on… a seatback when the seating assembly is in the folded position (see at least [0055], [0053], Fig 1, and Fig 2C which depict a sensor, such as a pressure sensor, which prohibits a foldable seat mechanism to be operated when a passenger sitting in another seat is detected to be on the foldable seat); and…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seating assembly capable of adjustments as disclosed by Lota with a sensor on a folded seat so that a passenger may use the folded seat as an ottoman for comfort but prevent risking harm to an individual inadvertently unfolding the seat as taught by Yogo (see at least [0020] and [0055]).
Regarding claim 2, Lota in view of Yogo teaches the vehicle of claim 1.  Additionally, Lota discloses wherein the vehicle control module is configured to adjust the seating position of the seating assembly while said vehicle is in motion (see at least [0032] lines 15-16).
Regarding claim 6, Lota in view of Yogo teaches the vehicle of claim 1.  Additionally Lota discloses the seating assembly includes a positioning device configured to move the seating assembly between the folded position and the unfolded position based on a signal from the vehicle control module (see at least [0039]).  
Regarding claim 7, Lota in view of Yogo teaches the vehicle of claim 1.  Additionally Lota discloses the user-interface includes a speaker for signaling a start and a completion of the seating position adjustment (see at least [0036] lines 7-12).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lota in view of Yogo as applied to claim 1 above, and further in view of Cotter (US-7812716; already of record).
Regarding claim 3, Lota in view of Yogo teaches the vehicle of claim 1.  Additionally Lota discloses the restraint control module senses if the seating assembly is occupied via at least one of a force sensor coupled to the seating assembly (see at least [0035]) and …
However, neither Lota nor Yogo teach …a seatbelt buckle sensor.  
Cotter in the same field of endeavor, teaches …a seatbelt buckle sensor (see at least col 6 lines 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seating assembly of Lota and Yogo with a seatbelt buckle sensor as taught by Cotter.  The use of a seatbelt buckle sensor allows for the indication of a seat being occupied for the purpose of providing a signal to the vehicle control module to adjust the seating configuration (see at least col 4 lines 43-49 and col 7 lines 63-66).
Regarding claim 4, Lota in view of Yogo and further in view of Cotter teaches the vehicle of claim 3.  Additionally Lota discloses the restraint control module sends the start signal to the vehicle control module if the seating assembly is sensed as being unoccupied when the seating assembly in the unfolded position (see at least [0042] lines 16-20 and [0061] lines 10-18) and …
However, Lota does not disclose …the seatback is free of the object when the seating assembly is in the folded position.  
Yogo, in the same field of endeavor, teaches …the seatback is free of the object when the seating assembly is in the folded position (see at least [0055] which prohibits a foldable seat mechanism from being operated when a passenger sitting in another seat is detected to be on the foldable seat).  

Regarding claim 5, Lota in view of Yogo and further in view of Cotter teaches the vehicle of claim 3.  Additionally Lota discloses the restraint control module sends a stop signal to the vehicle control module if at least one of the seating assembly is sensed as being occupied (see at least [0042] lines 16-20 and [0061] lines 10-18) and …
However, Lota does not disclose …the object is sensed on the seatback.
Yogo, in the same field of endeavor, teaches …the object is sensed on the seatback (see at least [0055] which prohibits a foldable seat mechanism from being operated when a passenger sitting in another seat is detected to be on the foldable seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraint control module capable of adjustments disclosed by Lota with a sensor on a folded seat so that a passenger may use the folded seat as an ottoman for comfort but prevent risking harm to an individual inadvertently unfolding the seat (see at least [0020] and [0055]).

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lota in view of Penilla et al. (US-10289288; hereinafter Penilla; already of record).
Regarding claim 8, Lota discloses a vehicle, comprising: 
a plurality of seating assemblies, wherein each seating assembly is independently operable between a folded position and an unfolded position (see at least [0055], [0059], Fig 4A-4D, and Fig 5A-5B 
a user-interface including a microphone and a speaker (see at least [0031] lines 6-14 and [0036] lines 1-5), wherein … 
a vehicle control module operably coupled to each of the seating assemblies and configured to adjust seating positions of the seating assemblies based on the selected configuration option (see at least [0026] lines 1-7 and [0039]).
However, Lota does not disclose the following:
…the speaker is configured to present predefined seating configuration options and the microphone is configured to receive a command relating to a selected configuration option of at least one of the predefined seating configuration options to adjust a seating position of at least one seating assembly of the plurality of seating assemblies, wherein the selected configuration option is configured to be repeated via the speaker as confirmation of the command; and… 
Penilla, in the same field of endeavor, teaches …the speaker is configured to present predefined seating configuration options (see at least col 49 lines 56-65 and col 50 lines 23-29 which describes how a vehicle’s computer may suggest updating a seating configuration based on the mode of travel by way of speaker) and the microphone is configured to receive a command relating to a selected configuration option of at least one of the predefined seating configuration options to adjust a seating position of at least one seating assembly of the plurality of seating assemblies (see at least col 49 lines 56-65, col 50 lines 23-29, and col 12 lines 36-48 which describes how a vehicle’s computer may suggest updating a seating configuration based on the mode of travel by way of speaker and accepts voice input for such an adjustment), wherein the selected configuration option is configured to be repeated via the speaker as confirmation of the command (see at least col 49 lines 56-65, col 50 lines 23-29, col 12 lines 36-48, and col 37 lines 27-37 which describes how a vehicle’s computer may suggest updating a seating and… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle’s speaker system disclosed by Lota with the option of selecting predefined seat adjustment options via voice activation to allow for safe and lawful operation without distraction from screen interaction (see at least col 20 lines 32-39).
Regarding claim 9, Lota in view of Penilla teaches the vehicle of claim 8.  Lota additionally discloses the seating assemblies are positioned in at least one of first, second, and third seating rows (see at least [0041] and Fig 2).
Regarding claim 10, Lota in view of Penilla teaches the vehicle of claim 9.  Lota additionally discloses the predefined seating configuration options include options to adjust the second and third seating rows between the folded position and the unfolded position (see at least [0039] lines 8-17).  
Regarding claim 11, Lota in view of Penilla teaches the vehicle of claim 8.  Lota additionally discloses the predefined seating configuration options include options to adjust at least one seating assembly of the plurality of seating assemblies between the folded position and the unfolded position (see at least [0039] lines 12-17 and [0004] lines 8-10 which details the adjustment of one or more seats by way of actuator control).  
Regarding claim 12, Lota in view of Penilla teaches the vehicle of claim 8.  Lota additionally discloses each of the plurality of seating assemblies comprises a positioning device operably coupled to the vehicle control module (see at least [0004]).
Regarding claim 13, Lota in view of Penilla teaches the vehicle of claim 8.  Lota additionally discloses the vehicle control module is configured to perform multiple seating configuration options simultaneously
Regarding claim 14, Lota in view of Penilla teaches the vehicle of claim 8.  Lota additionally discloses a restraint control module configured to sense whether a specified seating assembly is occupied (see at least [0034] lines 18-26).  
Regarding claim 15, Lota discloses a vehicle seating adjustment system (see at least Abs), comprising: 
a seating assembly operable between a folded position and an unfolded position (see at least [0039] lines 12-14);
a user-interface including a microphone for receiving voice commands and a speaker (see at least [0031] lines 6-14 and [0036] lines 1-5), wherein … 
a vehicle control module operably coupled to the seating assembly (see at least [0026] lines 1-7 and [0039]); and 
a restraint control module operably coupled to the seating assembly, wherein the restraint control module senses if the seating assembly is occupied and sends a corresponding signal to the vehicle control module (see at least [0034] lines 1-6, lines 18-21, and lines 45-48 as well as [0026] lines 15-20), wherein the vehicle control module is configured to adjust a seating position of the seating assembly in response to the selected seating configuration and theAppln. No.: 16/364,277Page: 5 corresponding signal (see at least [0026] lines 1-7 and [0039]).
However, Lota does not disclose the following:
…the voice commands include a selected seating configuration confirmed via the speaker…
Penilla, in the same field of endeavor, teaches 
…the voice commands include a selected seating configuration confirmed via the speaker (see at least col 37 lines 27-37 which describes how a vehicle’s computer may confirm a selection by requesting a user verify the adjustment selection)… 

Regarding claim 16, Lota in view of Penilla teaches the vehicle seating adjustment system of claim 15.  Lota additionally discloses a force sensor within the seating assembly operably coupled to the restraint control module (see at least [0035] lines 1-2 and 6-8).
Regarding claim 18, Lota in view of Penilla teaches the vehicle seating adjustment system of claim 15.  Lota additionally discloses the vehicle control module determines whether to adjust the seating position of the seating assembly based on the corresponding signal received from the restraint control module (see at least [0042] lines 16-20).  
Regarding claim 19, Lota in view of Penilla teaches the vehicle seating adjustment system of claim 18.  Lota additionally discloses the speaker signals the determination of the vehicle control module (see at least [0036] lines 1-10).
Regarding claim 20, Lota in view of Penilla teaches the vehicle seating adjustment system of claim 15. Lota additionally discloses the speaker signals a start and a completion of the seating position adjustment (see at least [0036] lines 1-10).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lota in view of Penilla as applied to claim 15 above, and further in view of Cotter.
Regarding claim 17, Lota in view of Penilla teaches the vehicle seating adjustment system of claim 15.
However, neither Lota nor Penilla teach the following:
a seatbelt coupled to the seating assembly; and
a seatbelt buckle sensor operably coupled to the seatbelt, wherein the corresponding signal includes whether a seatbelt buckle is engaged with a seatbelt tongue as sensed by the seatbelt buckle sensor.  
Cotter in the same field of endeavor, teaches  
a seatbelt coupled to the seating assembly (see at least col 3 lines 48-51); and
a seatbelt buckle sensor operably coupled to the seatbelt, wherein the corresponding signal includes whether a seatbelt buckle is engaged with a seatbelt tongue as sensed by the seatbelt buckle sensor (see at least col 4 lines 23-27 and col 6 lines 37-45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seating adjustment system of Lota to further include a seatbelt sensor as taught by Cotter. The use of a seatbelt buckle sensor allows for the indication of a seat being occupied for the purpose of providing a signal to the vehicle control module to adjust the seating configuration (see at least col 4 lines 43-49 and col 7 lines 63-66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/19/2021